Case 1:18-cv-10225-MLW Document 398 Filed 10/12/19 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

LILIAN PAHOLA CALDERON JIMENEZ AND )
LUIS GORDILLA, ET AL., individually )
and on behalf of all others )
similarly situated, )
Petitioner-Plaintiffs, ) C.A. No. 18-10225-MLW
)
)
)
)

Vv.

KEVIN K. McALEENAN, ET AL.,
Respondent-Defendants.

MEMORANDUM AND ORDER

 

WOLF, D.J. October 12, 2019

As stated in court on October 11, 2019, it is hereby ORDERED
that Respondents shall, by October 16, 2019, file any Immigration
and Customs Enforcement manual or guidance on 8 C.F.R. §241.4,
including but not limited to subsection (i) (3) regarding the 180-

day review personal interview requirement.

Neer 6. MM

 

UNITED STATES DISTRICT JUDGE
